DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 8-13 objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 13, the phrase “the upper side” should be changed to -- an upper side --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0017670 (Ayris) in view of CN 203879491 (Zhao et al.).
With regards to claim 1, Ayris discloses a locating position device comprising, as illustrated in Figure 1, an inertial measuring device 10 (e.g. aligning apparatus) comprising an inertial measuring unit for determining a north direction and for determining position angles (e.g. one set of mutually orthogonal accelerometers, optic gyroscope, and true north seeking MEMS devices; paragraphs [0014],[0015]); a power source (e.g. powering on the aligning apparatus; paragraph [0026]); a wireless interface (e.g. wireless communication; paragraph [0022]); a housing 12 within which the inertial measuring unit and the interface are housed (as observed in Figure 1); a carrying handle provided on the housing (e.g. side handle on top side of the housing; as observed in Figure 1); a horizontally extending fastening plate 14 (e.g. a plate mounting means with 2 circular ends; paragraphs [0014],[0019]; as observed in Figure 1) is fastened on an underside of the housing to fasten the inertial measuring device on an object (e.g. a drilling collar rod; paragraphs [0019],[0024]; as observed in Figure 1); the carrying handle is arranged on an upper side of the housing opposite the fastening plate (as observed in Figure 1).  (See, paragraphs [0031] to [0065]).
The only difference between the prior art and the claimed invention are a battery within the housing; and the carrying handle provided on the housing which forms a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use.
Zhao discloses a handset drilling inclination surveying system comprising, as illustrated in Figures 1-2, an inertial measuring device (e.g. the entire device as illustrated in Figure 1); a communication interface 7; a housing 1; a battery 5 (e.g. lithium battery) within the housing; a carrying handle is provided on the housing which is formed as a one-hand carrying handle (e.g. single central handle as observed in Figure 1) for carrying the inertial measuring device with one hand only during its intended use; a horizontally extending fastening plate 14 (e.g. the bottom plate with the 2 holes is considered this fastening plate in Figure 1) is fastened on an underside of the housing to fasten the inertial measuring device on an object; the carrying handle is arranged on an upper side of the housing opposite the fastening plate (as observed I Figure 1).  (See, paragraphs [0006] to [0018]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a battery within the housing; and the carrying handle provided on the housing which forms a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use as suggested by Zhao to the system of Ayris since using a battery in lieu of  power cord is a well-known concept in this day and age to provide a portable and cordless power inertial measuring device that can be carried around without the concerns of founding a plug for the inertial measuring device since it is being powered by a battery.  At the same time, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a carrying handle is provided on the housing, which is formed as a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use as suggested by Zhao et al. to the system of Ayris to have the ability to move the portable device from one location to another for measurements and to have the ability to hold the device during measurement to ensure the device is correctly calibrated while the other is free for other purposes.
With regards to claim 2, Ayris further disclose the inertial measuring unit is a north-seeking means comprising three gyroscopes and three acceleration sensors (e.g. one set of mutually orthogonal accelerometers, optic gyroscope, and true north seeking MEMS devices; paragraphs [0014],[0015])
With regards to claims 3-4, Zhao et al. further discloses the battery is a rechargeable battery or is exchangeably inserted into the housing.  (See, paragraphs [0017],[0018]).
With regards to claim 5, Ayris further discloses the wireless interface is a Bluetooth interface (paragraph [0022]).
With regards to claim 6, Ayris does not explicitly disclose at least a portion of the housing and a portion of the carrying handle are integrally formed; however, Ayris indicates in paragraph [0004] that the handheld device is used in a drilling environment can be humid and dusty.  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to integrally form the housing and the carrying handle to provide a waterproof, moisture-proof and dust-proof function handheld device from it environmental elements like humidity and dust.
With regards to claim 8, Zhao et al. further discloses the carrying handle has a first handle area (e.g. top middle portion of the carrying handle is considered this first handle area in Figure 1) extending substantially parallel to the horizontally fastening plate (as observed in Figure 1).
With regards to claim 9, Zhao et al. further discloses the carrying handle has a second handle area (e.g. the slanted/angled top portion of the carrying handle is considered this second handle area in Figure 1) adjacent to the first handle area, extending to the fastening plate at an angle of more than 30 degrees (as observed in Figure 1).
With regards to claim 10, Ayris does not disclose a fastening means for fastening a carrying strap is provided on the housing and/or the carrying handle.  As observed in Figure 1, there are two openings on each of the handles; hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognize the advantages and desirability of fastening a carrying strap on the carrying handles to allow the operator to carry the inertial measuring device over its shoulder to provide both hands to be free and allow both hands to perform other functions.
With regards to claim 11, Ayris further discloses a system comprising the inertial measuring device 10; a mobile data terminal 18 (e.g. handheld; paragraph [0020]) where a computer program (e.g. accurate assessment; paragraph [0031]) able to run on the mobile data terminal; data exchange between the inertial measuring device and the data terminal is possible via the interface (paragraph [0022]; Figure 1).
With regards to claim 12, Ayris further discloses the data terminal has a display means 16 for displaying measurement results measured by the inertial measuring device and transmitted via the interface (paragraph [0020] to [0022]; Figure 1).
With regards to claim 13, Ayris does not explicitly disclose the data terminal has an input means for inputting control commands for controlling the inertial measuring device.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have employ an input means for inputting control commands through the remote mobile terminal to be able to remotely control and input commands to the alignment apparatus.  Zhao et al. further discloses the concept of a control button 9 to perform synchronization of the handheld drilling device.

Response to Amendment
Applicant’s arguments with respect to claims 1-6,8-13 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861